Citation Nr: 0723632	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  99-00 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	B. Kramer, Esq.  


WITNESS AT HEARING ON APPEAL

Veteran's attorney


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
June 1959 to October 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California, which granted service 
connection for bilateral hearing loss and assigned a zero 
percent rating for that disability.  The veteran appealed for 
the assignment of a higher (compensable) initial rating.

In a March 2004 decision, the Board denied the veteran's 
appeal for an initial compensable rating for hearing loss on 
a schedular basis.  In June 2005, the parties filed a Joint 
Motion for Remand based upon the Board's failure to discuss 
the possible application of 38 C.F.R. § 3.321(b)(1) 
(extraschedular rating).  A June 2005 Order of the Court 
granted the Joint Motion and vacated the Board's decision.  
The issue on appeal was remanded for readjudication pursuant 
to the provisions of 38 U.S.C.A. § 7252(a).  

The Board remanded the claim in January 2006 so that the RO 
could consider the appropriateness of a referral for 
extraschedular consideration.  The RO determined that the 
evidence of record did not support a referral to the Director 
of VA's Compensation and Pension (C&P) service, and the case 
was returned to the Board for its appellate review.  As 
explained below, due to subsequent events, the case must be 
remanded again.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a January 2006 remand order, the Board directed the RO to 
determine if a referral to the Director of VA's Compensation 
and Pension Service (C&P) was warranted for consideration of 
an extraschedular rating.  The RO held that there were no 
exceptional circumstances, to include frequent 
hospitalizations or marked interference with employment, 
which would mandate a referral for extraschedular 
consideration.  38 C.F.R. § 3.321(b)(1); see also, e.g., 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  A supplemental 
statement of the case was thereafter issued to the veteran 
and his representative.  

Pursuant to the Board's January 2006 remand order by another 
Veterans Law Judge, a Travel board hearing for the veteran 
was scheduled in March 2007.  The veteran failed to report 
for the hearing but his attorney was present and was allowed 
to present an oral statement given some unusual circumstances 
in the veteran's claim, including that he was homeless and 
living in his automobile.  The veteran's attorney requested a 
local hearing on the veteran's behalf, indicating that the 
veteran could be located and would present for the hearing 
with evidence supporting his claim for an extraschedular 
rating.  

The Board has considered the veteran's failure to report for 
a Board hearing, as well as the RO's action in not referring 
this appeal to the Chief Benefits Director for evaluation of 
an extraschedular rating.  In the normal course of events, it 
is the burden of the veteran to show for VA examinations and 
personal hearings.  If he does not do so, there is no burden 
on the VA to "turn up heaven and earth" to find him.  Hyson 
v. Brown, 5 Vet. App. 262 (1993).  However, given the 
argument presented on the veteran's behalf that the veteran 
will present for a local hearing with evidence to support his 
extraschedular claim, the Board finds that such a hearing 
should be scheduled.  A hearing on appeal will be granted if 
a veteran, or his or her representative, expresses a desire 
to appear in person.  See 38 C.F.R. § 20.700 (2006).  The 
importance of responding to a request for a hearing is 
recognized under 38 C.F.R. § 20.904(a)(3) (2006), as a Board 
decision may be vacated when there is a prejudicial failure 
to afford an appellant a personal hearing. It is also 
pertinent to note that this case was referred by the Court to 
fully address the question of entitlement to an 
extraschedular rating. 

As the veteran has been without a permanent address in the 
past, the RO should request the veteran's attorney to provide 
a current address so that proper notice of the time and place 
of the hearing may be dispatched.  The veteran is advised 
that he may provide any additional evidence, to include 
statements and records from former employers regarding the 
question of whether his hearing loss has had a marked 
interference with employment.    

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), for the following action:

1.  The AMC/RO must contact the veteran's 
attorney and take any other action 
necessary to determine the veteran's 
current address.  

2.  The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.159 (2006).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claim for 
an extrashedular rating for hearing loss 
must be furnished that includes an 
explanation as to the information or 
evidence needed to establish ratings and 
effective dates for the benefit sought as 
outlined by the Court of Appeals for 
Veterans Claims in Dingess v. Nicholson, 
19 Vet. App. 473, 484, 486 (2006).  

3.  If the veteran is located, he must be 
provided an opportunity to present 
evidence, to include statements and 
records from former employers regarding 
the question of whether his hearing loss 
has had a marked interference with 
employment.

4.  If the veteran is located, schedule 
him for an RO hearing before a local 
Decision Review Officer (DRO) to address 
the claim of entitlement to a compensable 
rating for bilateral hearing loss based on 
extraschedular criteria.  The veteran and 
his attorney must be informed of the time 
and place of the hearing, and the veteran 
is advised that he may submit any 
additional lay or medical evidence, to 
include employment records, 
hospitalization reports, etc., which may 
serve to support his claim.  

5.  If evidence is presented that supports 
the veteran's claim for an extraschedular 
rating for his bilateral hearing loss, the 
RO must refer this issue to the Chief 
Benefits Director for a decision on this 
question.

If, after the veteran has been afforded his hearing, the 
decision remains less than fully favorable, issue an 
appropriate supplemental statement of the case and return the 
claim to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



